EXHIBIT 10.44

Relocation Support Package

Michael Pung

 

Term

  

Description

Role:    EVP-Chief Financial Officer Relocation:   
From Minneapolis, MN to San Jose, CA Timing:    August — October, 2012
Support Package:   
Reimbursement or direct payment for the following items in accordance with
established FICO relocation policy:   

•      Existing home sale closing costs and customary fees; 

•      Home sale incentive of $55,000;

•      House hunting trips as needed; 

•      Transportation of household goods; 

•      Storage of household goods for up to 90 days; 

•      Reasonable travel costs to new location; 

•      Temporary living for up to 120 days at new location; 

•      New home closing costs and customary fees;

•      Tax gross-up for income, excluding Home sale incentive, resulting from
reimbursement or payment of relocation expenses).

 

Estimated total relocation expense, including gross-up:  $200K